ORDER
The petition for rehearing is granted. The memorandum disposition, filed August 10, 1990, 911 F.2d 740, is withdrawn, and the attached per curiam opinion is filed in its place. The full court has been advised of the suggestion for en banc rehearing and no judge has requested a vote thereon. The suggestion for rehearing en banc is therefore rejected. Fed.R.App.P. 35(b).
OPINION
PER CURIAM:
Today we address a question of immunity: Are state officials who unconstitutionally cause land to be rezoned absolutely immune from liability for the damage caused by their unlawful conduct?1
Facts
The Oregon Land Conservation and Development Commission (the LCDC) has two primary functions. First, it adopts “goals” which become the mandatory state-wide planning standards with which all local land use plans must comply. Or.Rev.Stat. §§ 197.015(8), 197.040(l)(c) (1989). It also reviews the comprehensive land use plans which local governments are required to create and adopt, Or.Rev.Stat. § 197.175(2)(a), for conformity with the state-wide goals, Or.Rev.Stat. § 197.040(2)(d). A local land use plan becomes effective if and only if the LCDC “acknowledges” that it meets the statewide goals. Or.Rev.Stat. §§ 197.015(1), 197.175(2)(c), (2)(d). If the plan does not conform with the state-wide goals, the LCDC may issue a continuance order and explain how to bring the plan into compliance. See Or.Rev.Stat. § 197.251(12).
Plaintiff Zamsky owns 1,950 acres of undeveloped land in Klamath County. In 1984, Klamath County rezoned his land in response to an LCDC continuance order that approved parts of Klamath County’s comprehensive land use plan but required the county to rezone or make additional findings with respect to plaintiffs property-
On December 31, 1986, plaintiff filed this section 1983 action, alleging that James Ross, the Director of Land Conservation and Development, and the LCDC Commissioners violated his constitutional rights under the equal protection, due process and takings clauses. His property, he contends, was worth $3,500,000 before being rezoned, but is worth only $200,000 as rezoned pursuant to the continuance order. He also argues that because the LCDC acknowledged his proposed development in 1982, it was precluded under Oregon’s Administrative Rules from reviewing his property again.
*679The magistrate determined that Ross and the LCDC Commissioners were entitled to absolute immunity because they were acting in a legislative capacity. On that basis, he granted their motions for summary judgment. Zamsky appeals.
Discussion
In determining whether to issue an acknowledgment order, the LCDC Commissioners were ruling on whether the county’s proposed plan complied with existing regulations, namely the “goals” with which all local comprehensive plans must comply. They were not exercising independent legislative judgment. Thus, this case closely resembles Cinevision Corp. v. City of Burbank, 745 F.2d 560, 580 (9th Cir.1984), cert. denied, 471 U.S. 1054, 105 S.Ct. 2115, 85 L.Ed.2d 480 (1985). In Cinevision, the defendants monitored compliance with a contract; here the LCDC monitors compliance with LCDC goals. Monitoring compliance with established laws or regulations and offering recommendations on how compliance may be achieved is an executive function, involving “ad hoc decisionmaking” rather than “formulation of policy.” See id. Because the LCDC Commissioners and staff member Ross acted in an executive function in suggesting or demanding changes to local plans, they are not entitled to absolute immunity. Id.
The LCDC points to that portion of Cinevision which notes that “the enactment of a general zoning ordinance is a legislative act” which carries absolute immunity. Cinevision, 745 F.2d at 577. Passing the goals which become the statewide master zoning plan is clearly a legislative act; but Zamsky didn’t sue the LCDC for enacting the master plan. And while the LCDC also has a role which might be considered legislative — confirming local plans and thereby giving them the force of law — Zamsky didn’t sue the LCDC for exercising that power either. Instead, Zamsky sued the LCDC for singling out his property and demanding that the local legislature amend its plan so as to make Zamsky’s property virtually worthless. Complaint and Demand for Jury Trial 5, FIT 9-10 (Dec. 31, 1986), ER 5. Thus, Zamsky challenges “an action against a specific individual enforcing the general zoning ordinance” — an executive action subject only to qualified immunity. Id. at 578 (citing Kuzinich v. County of Santa Clara, 689 F.2d 1345, 1349 (9th Cir.1982)).
Nor do the LCDC Commissioners act in a judicial capacity. To begin with, their proceedings often are not adversarial. Contrast Butz v. Economou, 438 U.S. 478, 512, 98 S.Ct. 2894, 2913, 57 L.Ed.2d 895 (1978). Second, the LCDC Commissioners do not simply decide whether to acknowledge the plan but may explain how to bring the plan into compliance. See Or.Rev.Stat. § 197.251(12). Offering recommendations on how to comply with the law is an executive, not judicial function. And finally, unlike the professional administrative law judges in Butz, the LCDC Commissioners are not insulated from the agency that promulgates the rules to be applied. Instead, they are the same individuals who promulgate the “goals” in the first place; they combine the functions of lawmaker and monitor of compliance. Such combined functions are not uncommon at the local level, but they are inconsistent with the judicial role and judicial immunity. See Butz, 438 U.S. at 513-14, 98 S.Ct. at 2914 (noting the extensive mechanisms used to insulate AUs from the agency in which they serve); see also Wood v. Strickland, 420 U.S. 308, 319-20, 95 S.Ct. 992, 999, 43 L.Ed.2d 214 (1975) (noting the combined legislative and adjudicative functions of school board members and concluding that they are not entitled to absolute immunity); Cleavinger v. Saxner, 474 U.S. 193, 203-04, 106 S.Ct. 496, 501-02, 88 L.Ed.2d 507 (1985) (prison disciplinary board members who also serve as prison guards not absolutely immune).
Finally, the LCDC argues that forcing officials to prove they’re entitled to qualified immunity will deter individuals from serving on the LCDC. However, the Supreme Court has repeatedly reminded us that qualified immunity “is not of small consequence.... [Ijnsubstantial lawsuits can be recognized and be quickly disposed *680of, and firm application of the Federal Rules of Civil Procedure ‘will ensure that federal officials are not harassed by frivolous lawsuits.’ ” Cleavinger, 474 U.S. at 206-07, 106 S.Ct. at 503, quoting Butz v. Economou, 438 U.S. 478, 507-08, 98 S.Ct. 2894, 2911, 57 L.Ed.2d 895 (1978). The cost of establishing the defense of qualified immunity is simply part of the price of having a viable remedy for constitutional violations; it is not a sufficient reason, in and of itself, for finding governmental actors to be absolutely immune.
We reverse the judgment of the district court and remand for further proceedings including consideration of defendants’ claims of qualified immunity.

. Contrary to the dissent's assertion, see dissent at 680, there is nothing misleading about this question. It’s true that the district court never reached the merits of constitutional claim, but that’s precisely the point:
If state officials are absolutely immune, they can't be held liable, no matter how lawful or lawless their conduct; they could single out an individual based on his race, religion or dislike of sushi, and no damages would lie. The question here is whether the culpable will be held accountable. After all, officials who don’t violate clearly recognized rights will be entitled to qualified immunity — and will not be liable — regardless of how this case is decided.